Case 9:19-bk-11573-MB Doc 345-1 Filed 10/04/19 Entered 10/04/19 11:41:03                                      Desc
                   Supplement PROPOSED BUDGET Page 1 of 2


     HVI CAT CANYON INC.                 Forecast      Forecast     Forecast    Forecast     Forecast     TOTAL
     weeks 9‐13 budget                    Week 9       Week 10      Week 11     Week 12      Week 13
                                         23‐Sep‐19     30‐Sep‐19    7‐Oct‐19    14‐Oct‐19    21‐Oct‐19
1    Beginning Cash Balance                 346,221       126,907     128,342       64,720        1,446    346,221
2
3    Cash Inflows (*)
4    SMV                                   200,000       254,003      360,000     360,000      859,100    2,033,103
5    Redu                                                                                       61,283       61,283
6    Belridge                                                                                   77,167       77,167
7    Total Cash Inflows                    200,000       254,003      360,000     360,000      997,550    2,171,553
8
9    Royalties                             (159,325)                                                       (159,325)
10   Escrow Royalties(**)                   (31,602)                                                        (31,602)
11   Total Cash Inflows                       9,073      254,003      360,000     360,000      997,550    1,980,626
12
13   Cash Outflows
14   Operating Expenses
15
16   Payroll Checks                         82,044                     82,044                   76,753      240,841
17   Payroll Taxes                                        27,431                   27,431          ‐         54,861
18   Garnishment & Child Supports                          1,320                    1,320                     2,639
19   Surface Rents (****)                                 63,643                                             63,643
20   Consultants                              9,008                     9,008                    9,008       27,023
21   Phones                                   2,000         2,000       2,000       1,500        2,000        9,500
22   Power PG&E                                 ‐                     248,000                      ‐        248,000
23   Power SoCalEdison                          ‐         25,000          ‐            ‐           ‐         25,000
24   Waste Mangement                                                                                            ‐
25   Water                                     ‐             508          624       1,276          ‐          2,409
26   SouthernCalGas                            ‐              87          ‐            65          ‐            151
27   Portable Restrooms                        169           ‐          1,196         485          169        2,020
28   Alarms                                    ‐             ‐            ‐           663          ‐            663
29   Cafeteria                                 ‐             ‐            ‐           275          ‐            275
30   Copies                                    ‐             ‐            ‐           231          ‐            231
31   Chemicals                              10,000        10,000       10,000      10,000       10,000       50,000
32   Pumps                                  15,000        15,000       15,000         ‐         20,000       65,000
33   Gasoline                               11,500        11,500       11,500      11,500       11,500       57,500
34   Transportation                                                                            267,521      267,521
35   Vacuum Trucks                                                                                              ‐
36   LCR                                                                                       430,000      430,000
37   Electricians                             5,000         5,000       5,000       5,000          ‐         20,000
38   Welders                                                 2000        2000        2000         2500        8,500
39   Supplies (Belts‐Parts)                   2,000         2,000       2,000       2,000        2,000       10,000
40   Parts (Compressor, Pipe, others)         8,000         8,000         ‐         8,000        8,000       32,000
41   Clean Chemical towers                                  1,480                   1,480          ‐          2,960
42   Vehicle maintenance                      4000           4000                    4000         4000       16,000
43   Drink Water                               150            ‐           150         150          ‐            450
44   Weed abatement                          5,268          5,000       5,000       5,268        5,000       25,537
45   Well Analysis                           3,000          3,000       3,000       3,000        3,000       15,000
46   Compliance                             20,000                     20,000                                40,000
47   Fire Department                        36,730                      5,000                     5000       46,730
48   APCD                                    2,000          2,000       2,000       2,000        2,000       10,000
49   Settlement Agreement                                                                                       ‐
50   Escrow ‐ Surface Rents(**)                             7500                                              7,500
51   Total Operating Expenses              215,869       196,467      423,522      87,644      858,451    1,781,954
52
53   G&A Expenses
54
55   Bank Charges & fees                        100           100         100          100          100        500
56   Insurances                               12418                                             12,418      24,836
57   Chapter 11 Professional fees (**)                    23,000                  335,530                  358,530
58   Backoffice & Administrative (***)                     33000                                109000     142,000
Case 9:19-bk-11573-MB Doc 345-1 Filed 10/04/19 Entered 10/04/19 11:41:03                                                 Desc
                   Supplement PROPOSED BUDGET Page 2 of 2

59   Total G&A                                       12,518       56,100           100       335,630      121,518     525,866
60
61   Growth Production Capex
62   SMV                                                                                                                   ‐
63   BELRIDGE                                                                                                              ‐
64   REDU                                                                                                                  ‐
65
66   Total Growth Production                            ‐             ‐            ‐             ‐             ‐           ‐
67
68   Total Cash Outflows                            228,387      252,567       423,622       423,274      979,969    2,307,819
69
70   Net Cash Flow                                 (219,314)        1,435      (63,622)      (63,274)      17,581    (327,194)
71
72   Ending Cash Balance                            126,907      128,342        64,720         1,446       19,027      19,027
73
74   Working capital (ex‐Growth Production)           (219,314)    1,435      (63,622)      (63,274)        17,581   (327,194)
     (*)Forecast depent on actual delivered barrels and price
     (**) Not approved under Interim Cash Collateral Order
     (***) Only payments for Reimbursement of HVI employee expenses appoved under the Cash Collateral order
     (****) Buganko Lease Rejected
